Case 1:18-cr-00036-JPO Document 368-6 Filed 07/03/19 Page 1 of 2




                 EXHIBIT 6
         Case 1:18-cr-00036-JPO Document 368-6 Filed 07/03/19 Page 2 of 2




April 29, 2019

To: Honorable J. Paul Oetken

I am writing you this letter on behalf of my longtime friend, Cindy Holder. It is a bit surreal for me, as I
have known Cindy since 1997 and could never have imagined that I would be writing a letter such as
this. You see, Cindy has been a great mentor and friend to me over the years. I first met Cindy when I
interned at PricewaterhouseCoopers. She was the first manager I worked with. We quickly bonded and
found ourselves on many assignments together, not only during my initial internship but also during my
second internship and once I came on board full-time. Cindy has always been one of those people who
creates friendships and will do anything to help a friend in need. She had faith in my abilities and gave
me opportunities to learn and grow, and she was the reason I was early promoted to Senior Auditor.
We were a great team, always striving to do the right thing for the firm and for our clients. There were
many challenging issues in our work that we navigated together, and we did so with integrity and
honesty.

As I ventured into starting a family, she gave me the time I needed to ease back into the workplace, and
she was at my baby showers and the early birthdays for my kids. She often reminds me of the time I
changed my daughter's diaper on the desk in her office, always with a smile on her face. We have always
been like family. Through all the changes life has thrown at us, new jobs, divorce, deaths and births, we
have maintained our connection, one built on trust and mutual respect.

And so, it is with both a heavy heart and a hopeful outlook that I write you this letter. I cannot speak to
the issues you are navigating through on this case, and I can only imagine how complex it is. There is
really only one thing I do know: Cindy Holder has done so much good for those who have come in and
out of her life and for her community. I am hopeful that you will give her that chance to continue to do
so without jail time and sincerely ask that you show mercy and compassion in sentencing Cindy.

Thank you for your time and consideration!

Respectfully,




Rebekah Le
